429 F.3d 933
NORTHERN ARAPAHOE TRIBE, Plaintiff-Appellee/Cross-Appellant,v.State of WYOMING and Governor Jim Geringer, his agents, employees and successors, in their official capacities, Defendants-Appellants/Cross-Appellees.
No. 02-8026.
No. 02-8031.
United States Court of Appeals, Tenth Circuit.
February 25, 2005.

Andrew W. Baldwin, Baldwin & Crocker, Lander, WY, for Plaintiff-Appellee/Cross-Appellant.
Patrick J. Crank, Attorney General, Wyoming Attorney General's Office, Craig E. Kirkwood, Office of the Attorney General, John W. Renneisen, Deputy Attorney Gen., Attorney General for the State of Wyoming, John D. Rossetti, Wyoming Attorney General's Office, Cheyenne, WY, for Defendants-Appellants/Cross-Appellees.
Before TACHA, Chief Judge, SEYMOUR, EBEL, KELLY, HENRY, BRISCOE, LUCERO, MURPHY, HARTZ, O'BRIEN, MCCONNELL and TYMKOVICH, Circuit Judges.

ORDER

1
Appellant/Cross-appellees' petition for rehearing and suggestion for rehearing en banc is granted. This case is set for re-argument on Tuesday, May 3, 2005 at 2:00 p.m. in Denver, Colorado. Argument will be limited to 15 minutes per side. The state of Wyoming shall file a supplemental brief, limited to 20 pages in length, on or before March 22, 2005. The Northern Arapahoe Tribe may file a response, likewise limited to 20 pages in length, on or before April 13, 2005. In their briefs, the parties shall address the following questions:


2
Whether, pursuant to the Indian Gaming Regulatory Act (IGRA), 25 U.S.C. §§ 2701 et seq., the state of Wyoming must negotiate with the Northern Arapahoe Tribe with respect to casino-style gaming, slot machine wagering, calcutta and parimutuel gaming? In addition, the parties shall address with specificity whether Wyoming's allowance of casino-style gambling for social purposes amounts to a general allowance of "such gaming" within the contemplation of the IGRA.


3
In light of the proximity of the oral argument date, the court will not look favorably on motions for extension of time.